Order entered October 12, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-16-00681-CV

                           RAUL NANEZ RAMIREZ, Appellant

                                             V.

                            EZRA CLIFTON WELCH, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01851

                                         ORDER
         The Court GRANTS appellant’s October 10, 2016 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE